DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claim 6 recites the limitation "rubber type material” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The Specification discloses a “rubber compound”. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,5,6  is/are rejected under 35 U.S.C. 103 as being unpatentable over Finegan (10,081,981)  as applied to claim 1 above, and further in view of  Esselborn 2009/0200110.

Regarding claim 1, Finegan disclose a ladder stabilizing boot, comprising a base pad and a plurality of vertical walls extending upwardly from the base pad, wherein the plurality of vertical walls extending upward from the base pad form a rectangular recess configured to provide a friction fit on a ladder rail end; and wherein the base pad is configured to be a flat planar surface larger in area than the ladder rail end (fig 4). Although Finegan discloses that 
Regarding claim 5, Finegan discloses the ladder stabilizing boot is formed as a solid one-piece unit (fig. 4).  
Regarding claim 6, wherein the solid one-piece unit is formed of a rubber type material, Finegan and Esselborn are silent as to the material of the boot.  Regarding the use of a rubber type material for  the boot of  Finegan in further view of Esselborn  it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to use a rubber type .
Allowable Subject Matter
Claims 2-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 8-15 are allowed.
The prior art cited of record does not anticipate individually or teach in combination the limitations of claims 2-4, when combined with claim 1, and the limitations claim 8. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875